Citation Nr: 1028026	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-03 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Whether the appellant is eligible for education benefits under 
the Dependents' Educational Assistance (DEA) program, Chapter 35, 
Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to December 
1970.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the RO in St. 
Louis, Missouri, which denied Chapter 35 educational benefits.  

The appellant testified before the undersigned at a June 2010 
hearing.  A transcript has been associated with the record.


FINDINGS OF FACT

1.  The appellant was born in April 1969.

2.  The Veteran was awarded a permanent and total disability 
rating and DEA benefits effective October 25, 1999, in a November 
1999 rating decision.

3.  The appellant reached her 26th birthday in April 1995, prior 
to the effective date of a finding of permanent and total 
service-connected disability on behalf of the Veteran.

4.  The appellant was 39 years of age in October 2008 when she 
submitted her first application for DEA benefits as a child of 
the veteran.




CONCLUSION OF LAW

The statutory criteria for entitlement to DEA benefits under 
Chapter 35 have not been met. 38 U.S.C.A. §§ 3501, 3512 (West 
2002); 38 C.F.R. §§ 21.3021, 21.3030, 21.3040, 21.3041 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For the reasons detailed below, the Board finds that the 
appellant's claim of entitlement to DEA benefits must be denied 
due to the uncontroverted facts of record.  In VAOPGCPREC 5-2004, 
VA's Office of General Counsel held that the VCAA does not 
require either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of the 
law to undisputed facts.  Consequently, further discussion of the 
VCAA is not required.

The appellant is seeking DEA benefits under Chapter 35, Title 38, 
United States Code.  Basic eligibility for Chapter 35 benefits 
for the child or surviving spouse of a veteran is established in 
one of several ways: (1) the veteran was discharged from service 
under conditions other than dishonorable, or died in service; and 
(2) the veteran has a permanent and total service-connected 
disability; or (3) a permanent total service-connected disability 
was in existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501, 3510; 38 C.F.R. §§ 3.807.

In this case, the Veteran had been found to be permanently and 
totally disabled due to service-connected post traumatic stress 
disorder (PTSD).  A February 1998 rating decision found the 
Veteran to be totally disabled due to PTSD, effective June 18, 
1996.  The rating decision noted that the Veteran was not, at 
that time, considered to be permanently disabled by his service-
connected PTSD.  A November 1999 rating decision found the 
appellant to be permanently and totally disabled by PTSD, 
effective October 25, 1999.  Entitlement to Dependents' 
Educational Assistance was effective from that date.  Here, the 
appellant was born in April 1969 and was 30 years of age when the 
Veteran's permanent and total rating and DEA benefits became 
effective.  Since DEA benefits are, by statute, only available to 
a veteran's "child" who is under age 26, the appellant is no 
longer eligible for DEA benefits under Chapter 35.

The appellant has contended that the Veteran was entitled to an 
award of a permanent total service-connected disability much 
earlier.  The appellant argues that, if the Veteran had been 
awarded disability when he first became entitled to it, she would 
have been eligible for DEA benefits.  However, the statute does 
not authorize education benefits based on a date on which a 
veteran theoretically might have become entitled to an award of 
permanent and total service-connected disability in determining 
eligibility for DEA benefits.  Rather, only the assigned 
effective date of such an award may be considered.  The Board 
notes that the February 1998 and November 1999 rating decisions 
were sent to the Veteran, with notice of his appellate rights if 
he desired to contest the effective dates of the permanent and 
total rating.  He did not contest the result.  Those 
determinations are now final, and the Board lacks jurisdiction to 
revisit them.  See generally Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

In addition, the appellant has not shown, nor is the Board aware, 
of any basis to exempt her from application of this regulation.  
The basic beginning date of eligibility for educational 
assistance is normally the date the child reaches age 18, or the 
date of the child's completion of secondary schooling, whichever 
occurs first.  38 C.F.R. § 21.3041(a).  The basic ending date for 
educational assistance is the date of the child's 26th birthday.  
38 C.F.R. § 21.3041(c).

The beginning date for eligibility for benefits may be tolled if 
the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday, but the veteran 
does not receive notice of this rating until after the child 
becomes 18.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(b)(2)(i).  
Also, the beginning date may be extended if the permanent and 
total disability rating is assigned after the child reaches 18, 
but before the child turns 26.  38 C.F.R. § 21.3041(b)(2)(ii).  
However, as discussed above, the appellant turned 30 before the 
effective date of the finding of permanent and total disability 
of the Veteran.  Therefore, neither of these exceptions tolls the 
basic beginning date for this appellant's eligibility for 
educational assistance.

Under 38 C.F.R. § 21.3041(d), the ending date for eligibility for 
educational assistance may be modified for up to eight years 
beyond the qualifying event, but in no case beyond the date the 
child reaches age 31.  In order to modify the ending date, 
however, the qualifying event must occur between the time the 
child reaches age 18 and when the child reaches age 26.  Here, 
the basic ending date for eligibility for educational assistance 
cannot be modified because the appellant had already reached the 
age of 26 at the time of the effective award of the Veteran's 
permanent and total disability rating, i.e., October 25, 1999.  

Additionally, pursuant to 38 C.F.R. § 21.3041(g), an eligible 
child's ending date may be extended beyond her 26th birthday in 
certain cases, but not to exceed her 31st birthday.  Under this 
provision, the ending date may be extended if the eligible 
person's program of education has been suspended due to 
conditions determined to be beyond the eligible person's control 
as listed at 38 C.F.R. § 21.3043.  If it is found that a 
suspension of a program of education was in fact due to 
conditions beyond the eligible person's control, then the ending 
date may be extended for the length of the period of suspension, 
but not beyond the eligible person's 31st birthday.  38 C.F.R. § 
21.3041(g).  This provision, however, only applies in situations 
where a claimant is already in receipt of Chapter 35 educational 
assistance benefits and is pursuing her education, but has had to 
stop her education because of certain events beyond her control.  
The appellant's testimony before the undersigned and her original 
October 2008 claim indicate that she began her higher education 
in January 2007.  The facts are clear that the appellant has not 
ever been in receipt of DEA benefits.  An extension is also 
available if an eligible child is ordered to active duty or 
involuntarily ordered to full-time National Guard duty during her 
period of eligibility. 38 C.F.R. § 21.3041(h).  The appellant has 
presented no evidence of any military service during her period 
of eligibility.  The provisions of 38 C.F.R. § 21.3041(g) and (h) 
are not available to her.

In short, the appellant was past her 30th birthday on the 
effective date of the Veteran's grant of permanent and total 
disability.  She thus does not meet statutory age requirements 
for a grant of educational assistance benefits.  38 C.F.R. § 
21.3041(a).  She also does not meet statutory criteria for an 
extension.  38 C.F.R. § 21.3041(g- h), 21.3043.  The facts are 
not disputed.  She consequently lacks entitlement, under the law, 
to DEA benefits.  Her claim for Chapter 35 DEA benefits must 
therefore be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (Where the law, and not the evidence, is dispositive of a 
claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law).  

The appellant testified that she was abused as a child and as a 
result was raised by her grandparents.  As they had no education 
themselves, they did not urge her to pursue education.  She also 
testified that her household income has been too high to qualify 
for other educational benefit programs.  She also testified that 
she contacted VA by phone and was informed of an eight year 
window, during which the DEA benefits could be extended.  

The Board has not disregarded the appellant's statements and 
testimony.  The Board has considered every aspect of the basic 
eligibility requirements and the statutory and regulatory 
exemptions that exist.  The regulatory criteria and legal 
precedent governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific, and the 
Board is bound by these criteria.  38 U.S.C.A. § 7104(c); 38 
C.F.R. § 19.5.  The Board can see no path to Chapter 35 
Dependents Educational Assistance eligibility for the appellant.  
The preponderance of the evidence is against the claim and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appellant's claim for education benefits under the 
Dependents' Educational Assistance (DEA) program, Chapter 35, 
Title 38, United States Code is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


